Citation Nr: 0826826	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  02-08 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1978 to August 
1978.  He had subsequent service in the Air National Guard 
between December 1980 and September 1983.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2006 Order of the U.S. Court of Appeals 
for Veterans Claims (Court).  

In a June 2004 decision, the Board declined to reopen the 
claim for entitlement to service connection for an acquired 
psychiatric disorder.  The veteran appealed the Board's 
decision to the Court.  Following the submission of briefs 
from both sides, the Court entered an Order on July 31, 2006 
that vacated the June 2004 Board decision and remanded the 
matter for further proceedings consistent with the Order.  

Prior to filing his appeal with the Court, the veteran was 
afforded a personal hearing before a Veterans Law Judge in 
December 2003.  A transcript of the hearing is of record.  
The Veterans Law Judge who conducted the December 2003 
hearing is no longer employed by the Board.  In a June 2008 
letter, the Board explained to the veteran that he had a 
right to another hearing.  The veteran responded that he did 
not want an additional hearing.  See June 2008 response form.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Based on the Court's Order, the Board finds that further 
development is needed before a decision can be issued on the 
merits of the veteran's claim to reopen entitlement to 
service connection for an acquired psychiatric disorder.  
Such development would ensure that the veteran's due process 
rights, including those associated with 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007) are met.
During the pendency of the veteran's appeal, the Court issued 
a decision regarding the notice requirements associated with 
claims to reopen.  VA must notify a claimant of the evidence 
that is needed to reopen the claim as well as the evidence 
that is needed to establish entitlement to the underlying 
claim.  More specifically, the RO must provide notice as to 
what evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The veteran's claim for service connection for an acquired 
psychiatric disorder was previously denied on the basis that 
the veteran had not submitted evidence to establish that his 
psychiatric disorder was incurred or aggravated during 
military service or within one year of his discharge.  See 
October 1991 deferred rating decision.  He filed a claim to 
reopen in June 2000.  Review of the claims folder reveals 
that the notice sent by the RO did not meet the requirements 
as stipulated in Kent.  See June 2000 letter.  On remand, the 
RO/AMC must provide notice to the veteran as required in 
Kent.

The Board notes that as the claim to reopen was filed before 
August 2001, new and material evidence is defined as evidence 
not previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the claim.  38 C.F.R. § 3.156(a) 
(2001).  

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the veteran 
regarding what evidence is needed to 
reopen his previously denied claim for 
service connection for a psychiatric 
disorder, as required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The 
veteran must be informed of the basis for 
the previous denial in October 1991, and 
of what the evidence must show in order 
to reopen this particular claim.
2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



